DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
2.      Claims 1-20 are pending in the instant application.

Restriction/Election
3.    Restriction to one of the following inventions is required under 35 U.S.C. 121:
	
Group I. Claims 1-8 are drawn to a  kit for detection of citrus huanglongbing (HLB) in a subject in need thereof, 5 comprising two or more antibodies, wherein the two or more antibodies are configured to recognize different amino acid sequences encoding effector proteins from Candidatus Liberibacter asiaticus a SINGLE selected from the group consisting of: SEQ ID NO: 5, 6, 32, 33, 38, 39, 59, 60, 77, 78, 80, 81, 2, 3, 11, 12, 35, 36, 50, 51, 53, 54, 83, 84, or substantially identical variants thereof, classified in class G01N, subclass 33/56911.
It is noted that SEQ ID NOs: 32, 33, 59 and 60 in addition to ONE more applicant elected sequence will be examined in this group. 

Group II, claims 9-14 are drawn to a method for detection of citrus huanglongbing (HLB) in a subject in need thereof, comprising: providing a sample from the subject; 35 administering the sample to the kit of claim 1; classified in class G01N, subclass 2333/195.

Group III claims 15-20 are drawn to a method for detection of citrus huanglongbing (HLB) in a subject in need thereof, comprising: providing a sample; extracting proteins from the sample; administering two or more antibodies to the extracted proteins, wherein the two or more antibodies are configured to recognize different amino acid sequences encoding effector proteins from Candidatus Liberibacter asiaticus SINGLE selected from the group consisting of: SEQ ID NO: 5, 6, 32, 33, 38, 39, 59, 60, 77, 78, 80, 81, 2, 3, 11, 12, 35, 36, 50, 51, 53, 54, 83, 84, or substantially identical variants thereof; forming a plurality of inmunocomplexes by incubating the mixture of extracted proteins and two or more antibodies; detecting the immunocomplexes; determining from the detected inmunocomplexes a disease status; and outputting the disease status; classified in class G01N, subclass 33/56961.
It is noted that SEQ ID NOs: 32, 33, 59 and 60 in addition to ONE more applicant elected sequence will be examined in this group. 


4. 	The inventions are distinct, each from the other because of the following reasons:
A) Groups  II and III are directed to different methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, Group III has materially different designs, mode of operation, function and effect than Group II. Furthermore, Group III does not overlap in scope and are not obvious variants since the steps and outcomes are distinct from each other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
B) Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the kit of Group I, solely comprises antibodies which can be used in a materially different process such as treating an infected citrus plant or psyllid insect as risk for infection.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571).  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645